Citation Nr: 0806173	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  99-24 856	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by multiple joint (other than the cervical or 
lumbar spine) problems/pain, including as due to undiagnosed 
illness.

2. Entitlement to service connection for a disability 
manifested by muscle weakness and decreased facial sensation, 
including as due to undiagnosed illness.

3. Entitlement to service connection for a disability 
manifested by cervical spine pain, including as due to 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by lumbar spine pain, including as due to 
undiagnosed illness.

5.  Entitlement to a rating in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to September 1991, including in Southwest Asia.  
He also had more than 4 months of prior active service 
(apparently active duty for training in the National Guard).  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Nashville RO.  The case is now under the jurisdiction of the 
Winston-Salem RO.  In March 2000, a hearing was held before a 
hearing officer at the RO.  In August 2003, a Travel Board 
hearing was held before the undersigned.  Transcripts of 
these hearing are associated with the claims file.  In June 
2003, June 2004, and March 2006, the case was before the 
Board, at which times it was remanded, first to arrange for 
the Travel Board hearing, then for evidentiary development.  

The matters of entitlement to service connection for 
disabilities manifested by cervical spine and low back pain 
including as due to an undiagnosed illness are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.





FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran's multiple joint (other and cervical and 
lumbar spine) complaints of pain/problems, where shown, are 
attributed known clinical orthopedic diagnoses, and are not 
shown to be related to disease, injury or event in service; 
the preponderance of the evidence is against a finding that 
he has fibromyalgia; and a pre-existing right knee disorder 
did not increase in severity during service.

3.  It is not shown that the veteran now has, or ever had, a 
chronic disability manifested by muscle weakness and 
decreased facial sensation; a single 1997 clinical notation 
of acute symptoms suggesting such disability has not been 
duplicated on any examination since.  

4.  It is not shown that at any time during the appeal period 
the veteran's migraine headache disorder was manifested by 
characteristic prostrating attacks averaging one a month over 
a period of several months.


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by bilateral 
wrist, elbow, ankle, knee, and shoulder joint problems 
including as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1153, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2007).

2.  Service connection for muscle weakness and decreased 
facial sensation, including as due to an undiagnosed illness 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2007).

3.  A rating in excess of 10 percent for headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
(Code) 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  A recent Court decision held that with 
respect to an increased rating claim, VCAA notice must 
include with some specificity what evidence is needed to 
support the claim.  See Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008).  

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  April 2001, July 2004, June 2005, May 
2006, and August 2006 correspondence from the RO informed the 
veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of these claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was also advised to submit 
evidence in his possession and was provided notice regarding 
disability ratings and effective dates of awards.  Although 
the veteran was not given specific information regarding the 
criteria for a higher rating for the veteran's headache 
disorder, he is not prejudiced by this omission because it 
did not affect the essential fairness of the adjudication 
process.  In this regard, the Board notes that the veteran 
demonstrated that he had actual knowledge of the criteria for 
a higher rating in an August 2005 statement where he clearly 
set forth the requirements and expressed why he felt the 
criteria were met (see page 3 of statement).  A September 
1999 statement of the case (SOC) and July 2000, May 2002, 
November 2002, September 2005, and August 2007 supplemental 
SOCs (SSOCs) outlined the regulation implementing the VCAA, 
and notified the veteran of what the evidence showed, of 
governing legal criteria, and of the bases for the denial of 
these claims.  The veteran has received all critical notice, 
and has had ample opportunity to respond after notice was 
given.  The claim was thereafter readjudicated.  See August 
2007 SSOC.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it so alleged.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file; VA has 
obtained all pertinent/identified records that could be 
obtained; and all evidence constructively of record has been 
secured.  The veteran was afforded VA examinations.  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).   


II. Service Connection

A. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

B. Analysis

Joint Problems

The record shows that the veteran served in the Persian Gulf 
theater of operations during the Persian Gulf era.   

The veteran's SMRs include a report of a February 1985 
examination for Reserve service when it was noted that at age 
17 he sustained a right knee injury, resulting in a meniscus 
tear (surgically repaired).  On quadrennial over-40 
examination in December 1990, it was noted that he had a 
trick right knee in 1968 and had residuals of a left foot 
fracture.  In January 1991 the veteran was seen for a motor 
vehicle accident 2 days prior (the car had rolled over 2 or 3 
times).  When seen, he had complaints of left upper arm and 
mild neck pain.   Examination of the cervical spine revealed 
no abnormalities; examination of the left shoulder produced a 
diagnosis of left arm muscle strain.  

On August 1991 demobilization examination the only joint 
complaint noted involved knee pain.  The injury at age 17 was 
noted.  Examination revealed crepitus of the knees and a scar 
on the outer right side of the right knee.  
Private treatment records show that in March 1992 the veteran 
was seen for complaints of continued right trapezius pain.  

A reserve medical record notes that in January 1992 (as a 
civilian) the veteran was involved in a motor vehicle 
accident and sustained neck and back injuries.  Mild cervical 
spondylosis (considered due to a whiplash type injury) and 
mild diffuse degenerative joint disease of the thoracic spine 
were diagnosed when the veteran was evaluated for residuals 
of the injury by a military physician in November 1992.  

Private records further show that in March 1993, he reported 
that two months earlier he stepped over a water hose and 
twisted his right knee.  He indicated that he had pain and 
the sensation of giving way ever since.  X-rays revealed mild 
degenerative changes and the impression was ACL medial 
meniscus tear.  In June 1993, the veteran underwent 
arthroscopic ACL reconstruction and a partial medial partial 
lateral meniscectomy.

On April 1994 VA Agent Orange examination, the veteran did 
not report any joint complaints.

An October 1994 private treatment record notes that the 
veteran reported that he was starting to have problems with 
his left knee.  There was tenderness over the patella and he 
was advised to do stretching and strengthening exercises.  

On August 1998 VA examination, the veteran complained of 
multiple joints pains including of the ankles, shoulders, and 
elbows. He reported persistent pain in his left knee.  X-rays 
of the right ankle, and right shoulder were normal.  X-rays 
of the knees were not taken.  The examiner noted that the 
veteran did not have any positive findings for any joints 
except for the right knee, which were sequelae of a 
previously known anterior cruciate ligament instability and 
pain due to early arthritis.  

On September 1998 VA examination, the veteran did not report 
any joint pain, but indicated that he had shoulder numbness.  
The diagnoses were multiple myofascial pain 
syndrome/neuralgia with trigger tender points at the right 
proximal shoulder, right proximal brachioradialis muscle, and 
dorsal lunar aspect of the right wrist.

A September 1998 VA treatment record notes the veteran 
complained of joint and muscle pain.  In December 1998, he 
again reported complaints of joint swelling and pain in 
multiple joints.  The assessment was rule out degenerative 
joint disease.  

A March 1999 statement from the veteran's sister reports that 
he complained of joint and muscle pain.  

At a March 2000 hearing, the veteran testified that he was 
first treated for his joint pain in 1993.  He stated that he 
had stiffness in his shoulders, elbows, wrists, and knees.

A November 2002 VA rheumatology clinic record notes that the 
veteran had an approximately one year history of elbow and 
shoulder pain.  The assessment was arthralgias.  The 
physician indicated that there was no evidence of 
inflammatory arthritis and suggested that the pain may be due 
to hypermobility.  There was also a likely overlap from 
fibromyalgia.  In a November 2003 rheumatology record it is 
noted that the veteran reported continuing daily pain in his 
shoulders, knees, and ankles.  There was tenderness to 
palpation of many areas.  The assessment was that he had 
arthralgias and myalgias consistent with fibromyalgia-like 
syndrome.  The physician did not find the veteran to be 
hyperextensible on examination.  

At the August 2003 Travel Board hearing, the veteran 
testified that he sporadically had fatigue and locking of his 
elbows, shoulders, knees, and ankles; frequency depended on 
stress or the situation.  He described his joint pain as a 
tight sensation, somewhat needle and pin-like.

On August 2005 VA examination, the veteran's claims file was 
reviewed.  He complained of bilateral shoulder, knee, and 
ankle pain.  The diagnoses were that the veteran did not have 
fibromyalgia, but that he did have post operative right knee 
degenerative joint disease and bilateral ankle and shoulder 
strain, and left knee strain.  
October 2005 X-rays of the lumbar spine showed that 
intervertebral disc spaces were maintained with mild 
degenerative changes.  X-rays of the hips and left knee were 
essentially normal.  January 2006 X-rays of the cervical 
spine revealed spondylosis with resulting spinal stenosis.

On September 2006 VA orthopedic examination, the claims file 
was reviewed.  The examination was limited to the veteran's 
shoulders.  He complained of bilateral shoulder pain that 
originated in his neck and went out into his shoulders.  The 
pain was intermittent, but occurred daily.  On examination of 
the shoulders no abnormality was noted, and no diagnosis was 
offered.  The diagnoses included degenerative joint 
disease/degenerative disc disease of the cervical spine with 
spinal stenosis, causing shoulder pain.  The physician found 
two mentions of shoulder complaints in service and noted that 
shoulder strain was diagnosed each time.  He added that the 
veteran had multiple other examinations in service with no 
shoulder complaints or findings.  He opined that he could not 
etiologically connection the veteran's current shoulder 
problems to the episodes of shoulder pain in service without 
resorting to unfounded speculation.

On September 2006 VA neurological examination, the veteran's 
claims file was reviewed.  He reported daily shoulder, knee, 
and ankle pain.  The diagnosis was arthropathies of the knees 
and ankles since 1990.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223,225 (1992).

Significantly, although examiners have noted the veteran's 
numerous complaints, they found no signs or symptoms of 
chronic disability other than of the right wrist, and both 
ankles, knees, and shoulders.  The signs and symptoms found 
in these joints have been linked to known clinical diagnoses 
(myofascial pain syndrome/neuralgia involving the right 
wrist, bilateral ankle strain, right knee degenerative joint 
disease, left knee strain, and bilateral shoulder strain).  
Consequently, these joint problems fall outside the purview 
of the "undiagnosed illness" presumptive provisions, and 
38 U.S.C.A. § 1117 does not apply.  

Fibromyalgia is a qualifying disability that is deemed 
presumptively related to a veteran's Persian Gulf service 
under 38 C.F.R. § 3.317.  There is conflicting medical 
evidence as to whether or not the veteran has fibromyalgia.  
VA treatment records note a diagnosis of such, while a VA 
examiner found that the veteran did not have fibromyalgia.  
The Board finds that the VA examiner's opinion is more 
persuasive because he had the opportunity to review the 
veteran's medical history in the claims file as well as 
examine the veteran.  The VA records indicated found that the 
veteran's myalgias and arthralgias were consistent with 
fibromyalgia.  This is not a firm diagnosis of the disease; 
since the veteran's joint complaints have all been associated 
with separate and distinct clinical diagnoses the Board finds 
the diagnosis of fibromyalgia to be less than persuasive.  
Thus, a preponderance of the evidence is against finding that 
the veteran has fibromyalgia; thus, and service connection 
for such disability on a presumptive basis is not warranted.

As for service connection on a direct basis, the only joint 
complaints noted during the veteran's active duty related to 
his left shoulder.  These complaints followed a motor vehicle 
accident.  Subsequent records were negative for any left 
shoulder complaints or findings.  The earliest postservice 
complaints pertaining to the left shoulder were in 1998, 
several years after service.  Notably, a lengthy time 
interval between service and the earliest postservice 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  There is no 
competent (medical) evidence of a nexus between the veteran's 
current left shoulder strain and his service.  The only 
medical opinion that addressed the etiology of the veteran's 
shoulder problem is essentially against his claim.  

A right knee disorder was noted on enlistment, and there is 
an undisputed history of pre-service surgical repair of the 
knee.  Thus, the evidence clearly shows that a right knee 
disability preexisted service.  Accordingly, consideration of 
the claim must turn to whether the preexisting right knee 
disorder was aggravated by service.  To establish 
aggravation, the evidence must show that the disability 
increased in severity during service.  See C.F.R. § 3.306.  
If a pre-existing disability is manifested in service, it is 
the Secretary's burden to rebut the presumption of in-service 
aggravation by clear and unmistakable evidence.  See 38 
U.S.C.A. § 1111; Laposky v. Brown, 4 Vet. App. 331 (1993); 
VAOPGCPREC 3-2003.

As the veteran's SMRs are silent for any complaints or 
findings of a right knee disorder, and there is no 
postservice medical evidence suggesting that the veteran's 
pre-existing right knee disability increased in severity 
during service, there can be no finding that the right knee 
disability increased in severity during service.  The first 
evidence of postservice right knee complaints was in March 
1993, when the veteran reported an intercurrent right knee 
injury sustained two months prior.  Clearly there is no basis 
for finding that the increased right knee disability found 
after the intercurrent postservice injury is service related.

Left knee, right wrist, bilateral ankle, and right shoulder 
disorders were not manifested in service.  The veteran's SMRs 
are silent for complaints, findings, or diagnosis pertaining 
to these joints.  Although there are diagnoses of record for 
each of the claimed joints, there is no competent evidence of 
a nexus between any of these disorders and his service.  The 
veteran's current left knee, right wrist, and bilateral ankle 
disorders were first noted several years after service.  A 
lengthy time period between service and the first complaints 
or findings is a factor that weighs against service 
connection.  See Maxson, supra.  Even though right trapezius 
(shoulder region) complaints were first noted approximately 
six months after service, a VA physician essentially opined 
to the effect that the veteran's shoulder problems were not 
related to his service/events therein.  There is also no 
competent (medical) evidence of a nexus between the veteran's 
left knee, right wrist, bilateral ankle, and right shoulder 
disorders and service.  

The veteran's own statements to the effect that his various 
joint complaints are related to service (to include as due to 
an undiagnosed illness) are not competent evidence, as he is 
a layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In light of the above, a preponderance of the evidence is the 
claim of service connection for disability manifested by 
multiple joint (other than cervical and lumbar spine) pain 
(specifically, bilateral shoulder, ankle, wrist, elbow and 
knees) to include as due to an undiagnosed illness.  
Accordingly, service connection for such disability must be 
denied.

Disability Manifested by Facial Weakness and Decreased 
Sensation

The veteran's SMRs are silent for any complaints, findings, 
or diagnosis of facial weakness or decreased sensation.

On January 1997 VA examination, a cranial nerve examination 
indicated that X and XII showed some flattening of the left 
nasolabial fold and that when the veteran talked there was 
less movement of the left side of his mouth.  There was also 
some slight decrease in sensory testing in the left side of 
the face compared to the right.  Gag and swallow reflexes 
were within normal limits.  Trapezia and sternocleidomastoid 
strength was within normal limits and his tongue was midline 
without any deviation.  The diagnoses included muscle 
weakness and decreased sensation on the left side of the 
face.   

A July 1998 VA record notes that an examination of the 
cranial nerves was normal, and that strength and sensation 
were also normal.  

On September 1998 VA examination, a neurological evaluation 
of the cranial nerves found all within normal limits.  

On August 2001 VA examination, the physician noted that there 
was prior documentation in the record of left facial 
weakness.  He commented that no weakness was found on current 
examination.  

At the August 2003 Travel Board hearing, the veteran 
testified that he was told that he had bells palsy.  

On August 2005 VA examination, the veteran reported that he 
had periodic numbness and tingling in his cheek.  On 
September 2006 VA examination, movements of his face, tongue 
and pallet were symmetric. 

On November 2006 VA examination, facial sensory testing was 
intact to light touch.  Cranial nerves IX, X, XI, and XII, 
his voice, and gag and swallow reflexes were within normal 
limits.  Trapezia and sternocleidomastoid strength were also 
within normal limits.  

The veteran contends that he has facial weakness and 
decreased sensation due to an undiagnosed illness.  The 
threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223,225 (1992).

There is no evidence that facial weakness or decreased 
sensation were manifested in service.  The only evidence of 
such findings was on January 1997 VA examination.  While the 
veteran reported that he has had periodic symptoms (see 
August 2005 VA examination), physicians have found no signs 
or symptoms of a chronic disability, diagnosed or otherwise, 
since a single notation in 1997.  It is significant that 
these findings were more than ten years ago and have not been 
duplicated since despite a number of evaluations for such.  
Based on the foregoing, a preponderance of the evidence is 
against finding that the veteran now has a disability 
manifested by facial weakness and decreased sensation (or 
ever had such a chronic disability).  In the absence of 
evidence of a current disability, there can be no valid claim 
for direct service connection.  Consequently, service 
connection for a disability manifested by facial weakness or 
decreased sensation is not warranted.  A preponderance of the 
evidence is against this claim, and it must be denied.





III. Increased Rating 

A. Factual Background

On January 1997 VA examination, the veteran complained of 
headaches that occurred three to five times a week and lasted 
from fifteen minutes to four hours, and were aggravated by 
stress.  His only relief was from over-the-counter 
medication.  

In July 1998, the veteran sought VA treatment for headaches, 
which he described as severe.  A few days later he sought 
treatment again.  He reported that his headaches were 
associated with mild nausea and blurred vision.  He indicated 
that the headaches occurred five out of seven days and lasted 
four to five hours.  Complaints of headaches were also noted 
later that month.  He sought a statement regarding the impact 
of the headaches on his  ability to work.  

On September 1998 VA examination, the veteran complained that 
he always had a vague sense of headaches.  He indicated that 
he avoided bright light and that noise bothered him.  Stress 
and confrontational situations triggered headaches or made 
them worse.  Since January of that year he had headaches 
about five out of seven days, and it was not unusual for him 
to have headaches all week.  He indicated that he stayed in 
darkened rooms or areas most of the time.  

In January 1999, the veteran complained of constant headaches 
with frequent throbbing.  It was noted that a 1998 CT scan of 
the head was normal.  

On August 2001 VA examination, the veteran reported a 
constant throbbing sensation on the side of his head and 
numbness.  He complained of interference with his daily 
activities and usual functioning when his headaches were 
exacerbated.  He took Motrin for headaches with a good 
response.  

In June 2002, the veteran complained of recurrent headaches.  
In March 2003, he reported that he was fired from a prior job 
because he had called in sick due to his headaches.  
At the August 2003 Travel Board hearing, the veteran 
testified that he took medication for headaches daily.  He 
had constant throbbing in his head and a strong sensitivity 
to light, which aggravated his headaches.  He stated that 
about six times a week his headaches were so severe that he 
had to lie down in a dark room from four to eight hours.  

A March 2003 VA record notes that the veteran requested a 
change in his headache medication.  

On August 2005 VA examination, the veteran reported that he 
had headaches four to seven times a week, varying in severity 
from not quite bad to severe.  At times the headaches were 
associated with photophobia, some nausea, and vomiting.  
Noises also bothered him.  He indicated that the headaches 
varied in intensity from 1 to 10 (on such scale) and that he 
took Darvocet and Motrin for pain.  He reported that he lost 
two jobs for reasons other than his headaches.  The diagnosis 
was mixed tension vascular headaches that were worsened by 
the veteran's PTSD and fibromyalgia.  The physician noted 
that per the veteran's history, he was unable to work.  He 
reportedly developed headaches at work and would have to take 
breaks.  The physician commented that it was impossible to 
say how often the veteran had to miss work due to his 
headaches as he was not working and had not worked for the 
last four years.  

A September 2005 VA treatment record notes the veteran's 
complaints of headaches.  That month he reported that 
medication he took was helping with his headaches.  

On September 2006 VA examination, the physician opined that 
the veteran's headaches were prolonged but not prostrating.  

On November 2006 VA examination, the veteran complained of 
constant, daily headaches.  On a pain scale of 1 to 10, he 
indicated that they varied from one extreme to the other, but 
were usually around a 4 or 5.  He indicated that they were 
aggravated by tension, PTSD, and odors.  He denied auras or 
other associated symptoms.  He no longer took Motrin which 
had been prescribed, but instead occasionally took Tylenol.  
His last job was six years prior, and he had held it for 
three years without missing any work.  He lost that job 
because he went to the doctor for a cold and was told not to 
come back unless he had a physician's excuse.  The examiner 
commented that the veteran had been able to work and drive in 
spite of the headaches, but that the headaches would 
contribute in making any job more difficult to perform, 
whether active or sedentary.  

B. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  
Migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

In exceptional cases where the schedular evaluations are 
found inadequate the case may be referred for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321(b).

At no time during the course of the appeal period is the 
veteran's headache disorder shown to have been of such 
severity as to meet or approximate the criteria for the next 
higher (30 percent) rating for such disability.  While he has 
reported frequent headaches, that alone is not sufficient to 
warrant a higher rating.  Specifically, he must also show 
that the headaches are characteristic prostrating.  He has 
presented evidence that the headaches are of such intensity.  
While he reports that he has had to lie in a dark room to 
relieve his headaches, a VA physician who specifically 
commented on the intensity of the headaches in September 2006 
noted that they were not prostrating.  The veteran's accounts 
regarding the severe intensity of his headaches (requiring 
reclining in a dark room for 4-8 hours at a time) are 
inconsistent with his demonstrated ability to function, 
including to drive (and maintain employment when it is not 
terminated for unrelated reasons); they inconsistent with 
other facts shown, and are considered less than credible.  
For example, when asked as to what medication he takes to 
relieve his headaches the veteran indicated that when he does 
occasionally take medication, it is just Tylenol.  It is 
inconceivable that a person would have characteristic 
prostrating headaches with intense pain, and not turn to 
relieve the problem with medication.

Significantly also, while a November 2006 VA examiner opined 
that the veteran's headaches would make any job more 
difficult to perform, the veteran has indicated that his 
headaches had essentially had no impact on his last 
employment (it lasted 3 years, with no days lost from work, 
and was terminated for other reasons).  (Consequently, the 
matter of extraschedular consideration is not raised by the 
record.)   

In summary, while it may reasonably be accepted that the 
veteran's headaches are frequent, it is not shown that they 
are characteristic prostrating, so as to warrant the next 
higher (30 percent) rating.  



ORDER

Service connection for a disability manifested by multiple 
joint (other than cervical or lumbar spine) pain/problems, 
including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by muscle 
weakness and decreased facial sensation, including as due to 
an undiagnosed illness, is denied.

A rating in excess of 10 percent for a headache disorder is 
denied.


REMAND

In considering claims of service connection for disability 
claimed as due to undiagnosed illness, but Board is obligated 
to also consider all other possible bases for entitlement 
service connection, including as due to service on a direct 
(vs. presumptive) basis.  Upon review of the claims file, the 
Board finds that additional development is needed to properly 
address the claims of service connection for disability 
manifested by low back and cervical spine joint 
pain/problems.

While no lumbar complaints were noted in service, treatment 
records approximately six months postservice noted that he 
had continuing complaints of low back pain.  Subsequent 
records indicated he had an intermittent history of low back 
complaints.  Lumbar X-rays in August 1998, X-rays in October 
2005 revealed degenerative changes.  During the course of the 
appeal, the veteran has not alleged any specific injury to 
the low back in service or postservice.  In light of the 
history of low back complaints soon after service, and the X-
ray evidence of arthritis, an examination is to determine 
whether the arthritis might be of service origin is necessary 
(particularly in light of the low threshold as to the duty to 
assist in this matter).

Regarding the cervical spine, the veteran's SMRs reflect that 
he complained of neck pain following a January 1991 (during 
service) motor vehicle accident.  After separation from 
service, he was involved in another car accident.  [A 
November 1992 Army Reserve record notes such accident seven 
weeks prior and that he had continued neck pain since then.]  
X-rays revealed cervical spondylosis.  Since the veteran had 
neck complaints and injury in service, a postservice neck 
injury and evidence of arthritis a little more that a year 
after service, an opinion is needed to determine to what 
extent, if any, the veteran's current cervical spine 
disability may be related to his service, and specifically 
the injury therein.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the nature and etiology of his 
low back and cervical spine disabilities.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the claims file and examination of the 
veteran the physician should opine:

(a) Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current low back disorder arose 
from events or activities in service.

(b) Is it at least as likely as not that 
the veteran's current cervical spine 
disability is related to his service, and 
specifically the injuries he sustained in 
an accident therein.  If it is determined 
that the veteran's current cervical spine 
disorder is in part related to service 
and, in part, due to intercurrent 
(postservice, car accident) injuries, the 
examiner should further opine as to what 
portion of the current disability is 
related to each (i.e., delineating the 
pathology and/or percentage of current 
impairment attributable to service and 
that attributable to postservice injury).  
The examiner must explain the rationale 
for all opinions given; if any opinion 
sought cannot be provided without resort 
to speculation, the examiner should so 
indicate, with explanation. 

2.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


